Citation Nr: 0621685	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, evaluated 30 percent disabling.  

2.  Entitlement to an increased rating for duodenal ulcer 
disease, evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1984 to 
July 1986.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 2002 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is manifested 
by a noncompensable limitation of motion; the joint is 
stable; left knee symptoms are equivalent in degree to 
dislocated semilunar cartilage.

2.  Duodenal ulcer disease is not productive of moderately 
severe impairment.  


CONCLUSIONS OF LAW

1.  A rating higher than 30 percent for a residuals of a left 
knee injury is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2005).  

2.  A rating higher than 20 percent for duodenal ulcer 
disease is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in February 2002 and April 2003, satisfied the 
duty to notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in May 2002, the 
veteran was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Background

The Board has reviewed the evidence of record, including the 
following:  

*	Service medical records;

*	Reports of VA examinations in July 1988, September 1989, 
January 1991, September 1993, and March 1998; 

*	Report from Houston Medical Center dated in December 
1992; 

*	VA clinical records, dated from February 1998 to May 
1998 and from October 2001 to November 2001;

*	Report of VA examination in April 2002; 

*	VA clinical records, dated from January 2002 to October 
2002; 

*	Clinical records of veteran's treatment at a VA medical 
facility in October 2002; 

*	Copy of disability decision of the Social Security 
Administration (SSA), issued in November 2002; 

*	VA clinical records, dated in October 2003 and December 
2003;

*	Reports of VA examinations in February 2004;

*	An article from a VA medical website discussing 
Helicobacter Pylori.

Service connection was granted, effective May 1988, for 
residuals of a left knee injury and for duodenal ulcer 
disease.  A 10 percent rating was assigned for the left knee 
disability and a noncompensable rating was assigned for 
duodenal ulcer disease.  A 20 percent rating was assigned for 
duodenal ulcer disease, effective September 1990.  The 20 
percent rating for duodenal ulcer disease has been in effect 
since then.  A 20 percent rating was assigned for the left 
knee disability, effective August 1993.  A 30 percent rating 
was assigned for the left knee disability, effective February 
1998.  The 30 percent rating for the left knee disability has 
been in effect since then.  

During military service, in September 1985, the veteran 
sustained a left knee injury while playing basketball.  He 
thereafter complained of left knee pain and swelling.  
Physical examination showed some left knee effusion, which 
was believed to be secondary to a tear of the medial 
meniscus.  The assessments included left knee ligamentous 
sprain and chondromalacia patella.  

The veteran was admitted to a service department hospital in 
May 1985, complaining of lightheadedness and black, tarry 
stools.  Endoscopy revealed that he had a duodenal ulcer.  He 
was transfused with red blood cells.  

On VA examination in April 2002, the veteran reported 
continued left knee pain.  He also indicated a history of 
bleeding stomach ulcers.  It was noted that his medications 
included morphine sulfate, 30 mg, one tablet, every 12 hours 
for pain. Clinical inspection showed a well-developed, well-
nourished individual, who walked with a limping gait.  His 
height was 73 inches and his weight was 179 pounds.  It was 
stated that the veteran's usual weight varied from 170 to 189 
pounds.  There had not been obvious bleeding or vomiting of 
blood anytime recently.  The examiner reported that stool for 
occult blood was three times negative.  

Additionally, the examiner found marked pain with range of 
motion of the left knee; the veteran was unable to flex the 
left knee more than from 0 to 10 degrees.  It was reported 
that he was afraid to perform any kind of range of motion 
maneuvers because it might aggravate his pain.  The veteran 
felt that, without his knee brace, his knee might give out 
and he would fall.  An MRI of the left knee in March 2002 had 
shown a tear of the lateral meniscus.  The diagnoses included 
left knee injury-unstable due to torn meniscus; and history 
of peptic ulcer disease, stable, no evidence of recent 
gastrointestinal bleeding.

The veteran underwent an arthroscopic partial meniscectomy at 
a VA medical facility in October 2002.  Surgery was to repair 
a complex, posterior horn meniscal tear.  

According to a VA clinical entry of October 2003, the 
veteran's primary care physician observed that, "He [the 
veteran] was unable ? unwilling to flex more than 30 
degrees...."  The veteran indicated that he had used 
medications obtained from friends for pain relief.  It was 
reported that he was aware that morphine was not solving his 
problem and represented only a temporary fix; he indicated he 
would limit the use of morphine as best he could.  He voiced 
his understanding that he would not be eligible for morphine 
if there was continued cocaine in the urine.  The examiner 
made a notation, "No borrowed meds."  In an addendum note, 
it was observed that, without edema or calf distention distal 
to the knee, and without atrophy of the quadriceps on the 
left, the veteran might well be able to bend the knee.  It 
was believed that he might be using pain from the left knee 
disability for the secondary gain of obtaining pain 
medications.  

On VA gastrointestinal examination in February 2004, the 
veteran gave a history of having received a packed red blood 
cell transfusion during service for bleeding from an ulcer.  
There had been no evidence of ongoing blood loss in recent 
years.  He reported intermittent abdominal cramping, though 
this problem had improved with Zantac.  An upper 
gastrointestinal x-ray series showed that the stomach and 
proximal small bowel were normal.  

On VA orthopedic examination in February 2004, the veteran 
indicated occasional locking of the left knee, with easy 
fatigability and lack of endurance.  He denied episodes of 
dislocation or subluxation.  Clinical inspection revealed an 
antalgic gait.  Range of motion was from 0 to 135 degrees, 
with 140 degrees listed as normal.  Extension was to 0 
degrees.  The knee was stable to testing.  X-rays of the left 
knee, taken in December 2003, showed mild degenerative joint 
changes.  

The examiner observed that flare-ups of left knee pain 
resulted in a 20 percent reduction in range of motion after 
repetitive movements.  It was the examiner's opinion that the 
veteran's left knee exhibited weakened movements, excess 
fatigability, and lack of coordination after repetitive 
motion.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 30 percent rating is warranted for favorable ankylosis of 
the knee at an angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis in flexion between 10 degrees and 20 
degrees.  A 50 percent rating is warranted for ankylosis in 
flexion between 20 degrees and 45 degrees.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limited or painful motion of the knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

A 10 percent rating is warranted for duodenal ulcer, mild; 
with recurring symptoms once or twice yearly.  A 20 percent 
rating is warranted for duodenal ulcer, moderate; recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
duodenal ulcer, moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating is warranted for duodenal ulcer, severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R § 4.114, Diagnostic 
Code 7305

Analysis

Left Knee Disability

The veteran sustained a twisting injury to the left knee 
during military service.  The knee injury resulted in a tear 
of the medial meniscus.  In postservice years, he developed 
degenerative arthritis of the left knee.   

The severity of arthritis is determined based on the extent 
it causes limitation of motion of affected joints.  Normal 
range of motion of the knee is as follows:  0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The February 2004 VA orthopedic evaluation of the veteran's 
left knee showed that the knee exhibited 135 degrees of 
flexion, and this warrants a noncompensable rating under 
Diagnostic Code 5260.  At the same time, the examiner pointed 
out that knee pain reduced range of flexion by 20 percent.  
However, even taking into account the limitation on flexion 
brought about by pain, the veteran would still be capable of 
attaining at least 108 degrees of flexion.  Even this more 
limited degree of knee motion still warrants a noncompensable 
rating under Diagnostic Code 5260.  The left knee reaches 
full extension at 0 degrees, and this also warrants a 
noncompensable rating under Diagnostic Code 5261.  However, 
the veteran is entitled to assignment of a 10 percent 
evaluation based on a noncompensable limitation of motion of 
a joint affected by arthritis, under Diagnostic Codes 5003-
5010.  

At the same time, since he does not have a compensable degree 
of limitation of flexion of the knee, as well as a 
compensable degree of limitation of extension, separate 10 
percent ratings may not be assigned for limitation of flexion 
and for limitation of extension.  See, VAOGCPREC 9-2004.

Chondromalacia and ligamentous sprain of the left knee are 
rated on the basis of instability of the knee joint under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence 
shows that the veteran has some crepitus or grinding of the 
left knee joint.  However, on the February 2004 VA orthopedic 
evaluation, the knee joint was found to be stable.  Absent 
instability of the joint, a 10 percent rating may not be 
assigned for chondromalacia or ligamentous sprain of the left 
knee, separate from the 10 percent rating assigned for left 
knee disability on the basis of arthritis.  See VAOGCPREC 23-
97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 
(August 14, 1998).  

The Board is aware that the April 2002 VA examiner reported 
severe limitation of motion of the knee to 10 degrees of 
flexion and noted left knee instability.  Significantly, 
however, the veteran's primary care physician, in October 
2003, specifically observed that the seemingly extensive 
limited motion of the left knee was inconsistent with other 
physical findings.  Also, that examiner noted the veteran's 
use of illicit drugs for pain control, as well as his 
extensive reliance on narcotic strength medications to deal 
with left knee pain.  He pointed out that the veteran might 
well be able to bend his knee to a much greater extent than 
had been earlier noted.  

In this case, the evidence demonstrates that a search for 
secondary gain in obtaining narcotic strength medications 
played a significant role in the history and clinical 
findings recorded on the April 2002 VA examination.  The 
Board is persuaded that the findings on the most recent VA 
examination for rating the left knee in February 2004 are 
entitled to much greater probative weight in determining the 
actual extent of knee joint range of motion and stability 
than those recorded on the VA examination in April 2002.  

The original injury to the veteran's left knee resulted in a 
tear of the medial meniscus, a portion of the cartilage in 
the knee joint.  The medical meniscal tear has been a 
component of the veteran's left knee disability over the 
years, eventually necessitating surgical repair.  There has 
been medical evidence of left knee joint effusion, and the 
veteran indicates occasional episodes of locking.  In view of 
symptomatic manifestations from the meniscal tear, the Board 
has also considered evaluation of the veteran's left knee 
disability under Diagnostic Code 5258 pertaining to 
dislocated semilunar cartilage.  These manifestations support 
assignment of 20 percent evaluation for the left knee 
disability on the basis of symptoms consistent with 
dislocated semilunar cartilage.  A 20 percent evaluation is 
the highest schedular rating provided for dislocated 
semilunar cartilage under Diagnostic Code 5258. 

Further, the Board has considered evaluation of the veteran's 
left knee disability under Diagnostic Code 5259 pertaining to 
symptomatic removal of semilunar cartilage.  As mentioned, 
the evidence of record indicates symptomatic manifestations 
of the meniscal tear, followed by knee surgery in postservice 
years.  However, such manifestations support assignment of a 
10 percent evaluation, the highest schedular rating provided 
under Diagnostic Code 5259.

The veteran has been assigned a 30 percent rating for left 
knee disability.  This rating plausibly reflects impairment 
from noncompensable limitation of motion of the joint, 
warranting a 10 percent evaluation, as well as symptomatic 
residuals from a tear of medial meniscus, resulting in 
impairment equivalent to dislocation of semilunar cartilage, 
warranting a 20 percent evaluation.  This aggregates to the 
30 percent rating now assigned for left knee disability.  In 
order to be entitled to a rating higher than 30 percent for 
left knee disability, there must be objective evidence of 
joint immobility, or ankylosis.  This has not been 
demonstrated.  

Statements from the veteran indicate that he experiences 
flare-ups of left knee pain with weight-bearing and weather 
changes.  In fact, the evidence demonstrates that the 
claimant experiences some pain with range of motion of the 
knee.  However, the February 2004 VA examiner specifically 
found that pain, weakness, incoordination and excess 
fatigability produced additional range of motion loss that 
still amounted to no more than a noncompensable degree of 
limited flexion of the left knee.  

The currently assigned rating for left knee disability takes 
into account any additional range of motion loss from pain, 
weakened movement, excess fatigability, and incoordination of 
that joint.  Hence, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. § 4.40, § 4.45 and 
§ 4.59.

The Board is aware that an Administrative Law Judge (ALJ) of 
SSA determined that the veteran has been disabled, since 
December 30, 1999, under SSA criteria.  The veteran's 
service-connected left knee disability and his peptic ulcer 
disease are among the conditions that an the ALJ deemed to be 
"severe" impairments.  The Board is required to consider 
the SSA disability decision in its deliberations.  However, 
an SSA decision is not dispositive of VA determinations about 
an appellant's disability.  VA and SSA are independent of one 
another, and each agency applies its own criteria in reaching 
disability determinations.

For the reasons discussed above, the claim for a rating 
higher than 30 percent for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Duodenal Ulcer Disease

Although the veteran once needed treatment during service for 
a bleeding ulcer, the ulcer has been quiescent during the 
period that is the subject of this appeal.  He acknowledges 
that he has not had any episodes of blood loss from the ulcer 
in recent years.  His weight is maintained.  He does not 
report nor are there clinical findings on recent examinations 
demonstrating significant impairment of health from ulcer 
disease.  In order to entitled to a rating higher than 20 
percent for duodenal ulcer disease under Diagnostic Code 
7305, there must be objective evidence of moderately severe 
impairment.  This has not been demonstrated.  

Again, the Board acknowledges the findings of the above-
mentioned SSA disability decision.  However, as previously 
discussed, it is not dispositive of the Board's decision in 
this case.  

In determining that a rating higher than 20 percent is not 
warranted for duodenal ulcer disease, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An increased rating for residuals of a left knee injury is 
denied.  

An increased rating for duodenal ulcer disease is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


